 Case: 4:21-cv-00422-SRW Doc. #: 22 Filed: 06/15/21 Page: 1 of 2 PageID #: 444




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION
 CERTAIN UNDERWRITERS AT                       )
 LLOYD’S, LONDON,                              )
                                               )
         Plaintiff(s),                         )
                                               )       Case No. 4:21 CV 422 SRW
         vs.                                   )
                                               )
 C&S PROPERTIES, LLC, et al.,                  )
                                               )
         Defendant(s).

                                MEMORANDUM AND ORDER

       This matter is before the Court on the Motion of Plaintiff Certain Underwriters at Lloyd’s,

London for Leave to Amend by Interlineation its First Amended Complaint for Declaratory

Judgment. ECF No. 17. Defendants C&S Properties, LLC and Donald Cooksey have not filed a

response and the time to do so has passed.

       On April 30, 2021, Plaintiff filed a First Amended Complaint. ECF No. 10. Paragraphs 14

and 16 of the Amended Complaint allege defendant C&S Properties, LLC has one sole member,

Gregory A. Brown, who is citizen of Pennsylvania. Id. at 5, 6. Plaintiff asserts it was recently

notified that on January 22, 2018, Gregory A. Brown sold defendant C&S Properties, LLC to

Daniel Shields. Plaintiff seeks to amend its complaint by interlineation to substitute the sole

member of defendant C&S Properties, LLC and allege he is a citizen of Missouri.

       The Court acknowledges that Plaintiff’s proposed amendment presents only a minor

change, however, the Court does not permit pleadings to be amended by interlineation. Such

amendments tend to cause confusion for the Court and other parties. Plaintiff may resubmit a

motion for leave to amend with a proposed amended complaint submitted as an attachment thereto.

If the motion for leave to amend is uncontested, Plaintiff must indicate it as such within the motion.
 Case: 4:21-cv-00422-SRW Doc. #: 22 Filed: 06/15/21 Page: 2 of 2 PageID #: 445




       IT IS HEREBY ORDERED that Plaintiff Certain Underwriters at Lloyd’s, London’s

Motion for Leave to Amend by Interlineation its First Amended Complaint for Declaratory

Judgment is DENIED. [ECF No. 17].

So Ordered this 15th day of June, 2021.



                                          /s/ Stephen R. Welby
                                          STEPHEN R. WELBY
                                          UNITED STATES MAGISTRATE JUDGE
